Citation Nr: 1435224	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  12-00 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to death pension benefits. 

3.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for bilateral pes planus, and if so, whether service connection is warranted, for accrued benefits purposes.

4.  Whether new and material evidence has been received with respect to a claim of entitlement to service connection for a left ankle disability, and if so, whether service connection is warranted, for accrued benefits purposes.



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1973.  He died on November [redacted], 2009.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the benefits sought on appeal.

The appellant was previously represented in this appeal by Alpha Disability Advocates; however, the parties agreed that representation was revoked in May 2012.  The appellant subsequently indicated that she wished to represent herself in her appeal.

The appellant testified at a hearing before the undersigned Veterans Law Judge in June 2012.  A transcript of that hearing is of record.

As regarding the accrued benefits claims enumerated on the title page, the Board notes that a living person who would be eligible to receive accrued benefits due under 38 U.S.C. § 5121(a) may also be eligible to be substituted as the appellant for purposes of processing the claim to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  Under a proposed rule, VA would treat qualifying death claims (for example, a VA Form 21-534) as requests to substitute.  See 76 Fed. Reg. 8,666-01 (Feb. 15, 2011) (Proposed Rule) (proposed to be codified at 38 C.F.R. § 3.1010(c)(2)).  

Unlike accrued benefits claims that are limited to the evidence of record at the time of the Veteran's death, a substitute claimant would be able to submit additional evidence to be considered by VA that was not of record at the time of the claimant's death.  In this case the appellant did not specifically file a claim seeking "substitution" with respect to the Veteran's claims pending at the time of his death.  The Board notes, however, that she did file her DIC claim in December 2009, less than one month after the Veteran's death, and thus appears to meet the qualifications to be substituted as the claimant with regard to these claims.  

Therefore, the issue of whether the appellant's claim for DIC should be construed as a claim for substitution as to the Veteran's claim to reopen previously denied claims for service connection for a left ankle disability and bilateral pes planus, based on the receipt of new and material evidence, has been raised by the record, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The record reveals that at the time of the Veteran's death, claims to reopen previously denied claims for service connection for bilateral pes planus and for a left ankle sprain, based on the receipt of new and material evidence, remained pending.  Although one of the claims on appeal is entitlement to accrued benefits, it does not appear that the AOJ fully adjudicated these claims to reopen by way of issuing a rating decision.  As such, Board review of these claims for the purposes of accrued benefits is premature.  See, e.g., Taylor v. Nicholson, 21 Vet. App. 126 (2007).  Therefore, remand is required in order for the AOJ to issue a rating decision on these issues.  

As noted in the Introduction, in adjudicating these claims, the AOJ should specifically consider whether a claim for substitution would be more appropriate in this case, rather than proceeding with adjudication of the claims for accrued benefits purposes.  If substitution is deemed appropriate, the appellant should be provided appropriate notice and the opportunity to develop the claims prior to adjudication.  

With respect to the appellant's claim of service connection for the cause of the Veteran's death, the Board notes that per a November 2009 autopsy report, the cause of the Veteran's death was found to be related to a diagnosis of acute ethanol intoxication.  The report further noted that a therapeutic concentration of chlordiazepoxide was deemed to have played a part in the Veteran's death.  Based on the evidence, the Board finds that a medical opinion is required with respect to whether the Veteran's service-connected duodenal ulcer with deformity and irritable bulb may have caused or contributed substantially or materially to his death.  Cf. DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2009).

With respect to the appellant's claim of entitlement to non-service connected pension benefits, the Board observes that entitlement to service connection for the cause of the Veteran's death would be of greater benefit to the appellant than death pension benefits, and that the death pension benefits claim would be nullified in the event service connection for the cause of the Veteran's death were granted.  Thus, the claim for death pension benefits is deferred pending final adjudication of the claim for service connection for the cause of the Veteran's death.  

Finally, it appears that VCAA notice compliant with Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), was not provided to the appellant.  Thus, on remand, the AOJ should ensure that Hupp compliant notice is issued.  

Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant a Hupp compliant VCAA notice.  Specifically list the Veteran's service-connected disability and include an explanation of the information and evidence necessary to substantiate a DIC claim based on that service-connected disability. 

2.  After determining whether a claim for substitution is more appropriate than proceeding with adjudication of claims to reopen claims of entitlement to service connection for a left ankle disability and bilateral pes planus, based on the receipt of new and material evidence, for accrued benefits purposes, properly develop any substitution claims, and adjudicate those claims by way of a rating decision.  [It is noted that the appellant is not required to file a notice of disagreement in response to the rating decision, however, as a rating decision was not issued concerning these issues, this due process requirement has not been met.]

3.  Thereafter, obtain a VA opinion, prepared by an appropriate VA examiner, with respect to the cause of the Veteran's death.  The examination report must indicate that a complete copy of the claims file and of this REMAND were made available to and reviewed by the examiner in conjunction with the opinion. 

Following a review of the record, the examiner must provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the Veteran's service-connected duodenal ulcer with deformity and irritable bulb caused or contributed substantially or materially to the Veteran's death. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Finally, readjudicate the appellant's claims on appeal.  If the claim for service connection for the cause of the Veteran's death remains denied, ensure that all proper development of the claim for death pension benefits is completed prior to readjudicating that claim.

If the full benefits sought on appeal are not granted, issue the appellant a supplemental statement of the case, and after she has had an adequate opportunity to respond, return her appeal to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



